Case:20-00055-EAG Doc#:44-19 Filed:06/08/20 Entered:06/08/20 19:33:49                      Desc:
                          Exhibit 19 Page 1 of 5




                          Declaration of John A. Miller

      I, John A. Miller, hereby declare the following:

  1. I have worked at the United States Small Business Administration (“SBA”), 409 Third
     Street, S.W., Washington, D.C. 20416, for over twenty years. I currently hold the position
     of Deputy Associate Administrator for Capital Access. I am the highest-ranking career
     official in the Office of Capital Access and am knowledgeable about the Section 7(a) loan
     program and the Paycheck Protection Program (“PPP”). The Office is responsible for the
     operation and policy of the business loan programs for the Agency. I am duly authorized
     to make the statements contained in this Declaration to explain the basis for the SBA’s
     determination to exclude debtors in bankruptcy from obtaining PPP loan guarantees.
  2. On March 13, 2020, President Trump declared the ongoing Coronavirus Disease 2019
     (COVID–19) pandemic of sufficient severity and magnitude to warrant an emergency
     declaration for all states, territories, and the District of Columbia. With the COVID–19
     emergency, many small businesses nationwide were experiencing economic hardship as a
     direct result of the Federal, State, and local public health measures that are being taken to
     minimize the public’s exposure to the virus. These measures, some of which are
     government-mandated, were being implemented nationwide and included the closures of
     restaurants, bars, and gyms. In addition, based on the advice of public health officials,
     other measures, such as keeping a safe distance from others or even stay-at home orders,
     were being implemented, resulting in a dramatic decrease in economic activity as the
     public avoids malls, retail stores, and other businesses.
  3. On March 27, 2020, the President signed the Coronavirus Aid, Relief, and Economic
     Security Act (the CARES Act or the Act) (Pub. L. 116–136) to provide emergency
     assistance and health care response for individuals, families, and businesses affected by
     the coronavirus pandemic. The Small Business Administration (SBA) received funding
     and authority through the Act to modify existing loan programs and establish a new loan
     program to assist small businesses nationwide adversely impacted by the COVID–19
Case:20-00055-EAG Doc#:44-19 Filed:06/08/20 Entered:06/08/20 19:33:49                    Desc:
                          Exhibit 19 Page 2 of 5



     emergency. Section 1102 of the Act temporarily permits SBA to guarantee 100 percent of
     7(a) loans under a new program titled the ‘‘Paycheck Protection program.’’ Section 1106
     of the Act provides for forgiveness of up to the full principal amount of qualifying loans
     guaranteed under the Paycheck Protection Program.
  4. The CARES Act was enacted to provide immediate assistance to individuals, families,
     and businesses affected by the COVID–19 emergency. Among the provisions contained
     in the CARES Act are provisions authorizing SBA to temporarily guarantee loans under a
     new 7(a) loan program titled the ‘‘Paycheck Protection Program.’’ Loans guaranteed
     under the Paycheck Protection Program (PPP) will be 100 percent guaranteed by SBA,
     and the full principal amount of the loans may qualify for loan forgiveness.
  5. SBA determined that the intent of the Act is that SBA provide relief to America’s small
     businesses expeditiously. This intent, along with the dramatic decrease in economic
     activity nationwide, provided good cause for SBA to dispense with the 30-day delayed
     effective date provided in the Administrative Procedure Act. Specifically, small
     businesses needed to be informed on how to apply for a loan and the terms of the loan
     under section 1102 of the Act as soon as possible because under the CARES Act as
     enacted the last day to apply for and receive a loan was June 30, 2020. The Interim Final
     Rules were issues to allow immediate implantation of this program.
  6. Congress placed the PPP within 15 U.S.C. Sec. 636(a), which is the Section 7(a) lending
     program of the Small Business Act. The Section 7(a) lending program gets its name from
     Section 7(a) of the Small Business Act, 15 U.S.C. Sec. 636(a), et seq.
  7. The Section 7(a) lending program extends loans to qualified small businesses and is
     SBA’s largest lending program.
  8. While the SBA has authority to issue direct loans under the Section 7(a) lending program,
     in practice the SBA guarantees Section 7(a) loans disbursed by participating lenders,
     subject to Loan Program Requirements identified in SBA’s regulations, as defined in 13
     C.F.R. Sec. 120.10.
  9. 13 C.F.R. Sec. 120.10 defines Loan Program Requirements:
     Loan Program Requirements or SBA Loan Program Requirements are requirements
     imposed upon Lenders, CDCs, or Intermediaries by statute; SBA and applicable
     government-wide regulations; any agreement the Lender, CDC, or Intermediary has
     executed with SBA; SBA Standard Operating Procedures (SOPs); FEDERAL
Case:20-00055-EAG Doc#:44-19 Filed:06/08/20 Entered:06/08/20 19:33:49                        Desc:
                          Exhibit 19 Page 3 of 5


     REGISTER notices; official SBA notices and forms applicable to the 7(a) Loan Program, 504
     Loan Program or Microloan Program; and loan authorizations, as such requirements are
     issued and revised by SBA from time to time. For CDCs, this term also includes
     requirements imposed by Debentures, as that term is defined in §120.802. For
     Intermediaries, this term also includes requirements imposed by promissory notes, collateral
     documents, and grant agreements.
  10. To participate in the section 7(a) lending program, lenders must agree to abide by all
     Loan Program Requirements.
  11. The Loan Program Requirements require lenders to underwrite their loans. This
     underwriting process explicitly considers whether a borrower, owner of a borrower or
     affiliate of a borrower has ever petitioned for bankruptcy protection.
  12. This consideration of bankruptcy status is incorporated in the official section 7(a)
     borrower application form 1919, a true and correct copy of which is attached as Exhibit
     A.
  13. While lenders have some discretion over what weight to afford prior bankruptcy history, I
     am not aware of any lender that has extended section 7(a) loans to an entity in active
     bankruptcy. If such were the case, it would be very unusual and would cause the Agency
     to provide more scrutiny of the loan during oversight of the lender’s decision to make the
     loan and perhaps lead to refusal of the Agency to honor its guaranty. Most SBA
     participating lenders would also avoid lending in a bankruptcy situation, because of the
     possible inability to sell the loan in the secondary market. The CARES Act created the
     PPP by modifying SBA’s existing Section 7(a) lending program. It also authorized the
     SBA working with the Treasury Department to implement the PPP and issue any
     necessary rules, regulations or other guidance to do so.
  14. Under the PPP, SBA has no authority to make PPP loans directly. Instead, SBA provides
     loan guarantees to participating lenders for eligible PPP loans.
  15. Participating lenders have no obligation to issue PPP loans. And the SBA has no
     authority to require lenders to issue PPP loans.
  16. To implement the PPP, the SBA has issued rules, forms and other guidance, all of which
     has been available on the SBA website, with guidance also available on the Department
     of Treasury website. The SBA borrower application form for PPP loans was adapted
     from the aforesaid regular 7(a) borrower application and is Form 2483. Among other
Case:20-00055-EAG Doc#:44-19 Filed:06/08/20 Entered:06/08/20 19:33:49                        Desc:
                          Exhibit 19 Page 4 of 5



     things, it differs from the regular 7(a) borrower application in the number of and scope of
     questions concerning bankruptcy. Borrower application Form 2483 for PPP loans states
     that if the applicant business or its owner is in bankruptcy it is ineligible for PPP
     assistance.
  17. The reason for including the bankruptcy exclusion in form 2483 was that SBA in
     consultation with Treasury determined that in order to meet the challenge of rescuing the
     economy from the effects of the Covid-19 virus pandemic, loan assistance authorized by
     the Cares Act had to be provided as expeditiously as possible with as little as possible
     underwriting. Since a company in bankruptcy required an inquiry into the state of the
     proceeding and possibly a court order for DIP financing, as well the possible resolution
     of a host of other issues and the prospect of the incurring of fees by the lender in
     monitoring the bankruptcy proceeding, it was determined that the wording of Form 2483
     would be expeditious and less likely to slow the administration of the program and less
     likely to require the expenditure of additional time, effort and other resources. The
     purpose of a PPP loan is to help small businesses pay their employees and maintain
     operations to allow them to restart quickly over the next few months. SBA decided that
     this purpose would not be served by including all bankruptcies. Certain creditors,
     including administrative creditors, could assert claims to the PPP loan funds that would
     interfere with its authorized uses and the requirements for PPP loan forgiveness. SBA, in
     consultation with the Department of Treasury, determined there should be one
     streamlined rule that applies to all debtors in bankruptcy to avoid the need for case by
     case reviews.
  18. The Administrator issued her First Interim Final Rule for the PPP. The rule was
     posted to the SBA website on April 2, 2020, and subsequently published in the Federal
     Register on April 15, 2020.
  19. Among other things, the First Interim Final Rule references the aforesaid official
     application form for the PPP in Section 2(q), “What forms do I need and how do I submit
     an application?”. The form is identified in Section 2(q) as “SBA Form 2483 (Paycheck
     Protection Program Application Form)”.
  20. The First Interim Final Rule also describes the underwriting PPP lenders must perform in
     Section 3(b), “What do lenders have to do in terms of loan underwriting?” Among other
Case:20-00055-EAG Doc#:44-19 Filed:06/08/20 Entered:06/08/20 19:33:49                      Desc:
                          Exhibit 19 Page 5 of 5



       things, that section identifies the “Paycheck Protection Program Application Form” as
       part of loan underwriting.
   21. The CARES Act initially appropriated $349 billion to the section 7(a) program to fund
       the PPP.
   22. Participating lenders began accepting PPP loan applications on or about April 3, 2020.
   23. On or about April 24, 2020, the Fourth Interim Final Rule was posted on SBA’s website,
       sba.gov and at the Department of Treasury website, treasury.gov. Part of the Fourth
       Interim Final Rule was intended to clarify the rationale for the need to exclude
       businesses in bankruptcy or businesses with owners in bankruptcy from participation in
       the PPP loan program for the same reason as noted above. The Fourth Interim Final Rule
       was published in the Federal Register on April 28, 2020. There is no Administrative
       Record other than as noted above because this was an Interim Final Rule, prepared in
       order to help deliver this much needed assistance to small businesses as expeditiously as
       possible.


       I declare under penalty of perjury, pursuant to 28 USC 1746, that the foregoing is true
and correct to the best of my knowledge.



       Executed this 5th day of June, 2020


                             JOHN MILLER Date: 2020.06.05 17:40:22 -04'00'
                                                    Digitally signed by JOHN MILLER

                             __________________________
                                    John A. Miller
